668 S.E.2d 570 (2008)
STATE of North Carolina
v.
Warren Eugene PENNY.
No. 360P08.
Supreme Court of North Carolina.
October 9, 2008.
Warren Eugene Penny, Pro Se.
Robert Montgomery, Special Deputy Attorney General, Ben David, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 4th day of August 2008 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 9th day of October 2008."